                  Case 8:20-bk-03608-CPM     Doc 177      Filed 06/22/20      Page 1 of 28




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                                     www.flmb.uscourts.gov
In re:
CFRA HOLDINGS, LLC                                        Case No. 8:20-bk-03608-CPM
                                                          Chapter 11

                                                          Jointly Administered with:
CFRA, LLC                                                 Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                      Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

                               STANDARD MONTHLY OPERATING
                           REPORT (BUSINESS) FOR DEBTOR CFRA, LLC
                        FOR THE PERIOD FROM MAY 6, 2020 TO MAY 31, 2020

Comes now debtor CFRA, LLC and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

                                                         /s/ Aaron S. Applebaum
                                                         Attorney for Debtor’s Signature

Debtor's Address                                         Attorney's Address
and Phone Number:                                        and Phone Number:
1340 Hamlet Avenue                                       SAUL EWING ARNSTEIN & LEHR LLP
Clearwater, FL 33756                                     1037 Raymond Blvd., Suite 1520
t.pruban@focusmg.com                                     Newark, NJ 07102-5426
                                                         Tel: 973.286.6714
                                                         aaron.applebaum@saul.com


Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.usdoj.gov/ust/r21/reg_info.htm
1)      Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2)      Initial Filing Requirements
3)      Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/




                                                 MOR-1
37110353.2 06/19/2020
                  Case 8:20-bk-03608-CPM         Doc 177         Filed 06/22/20        Page 2 of 28
                                SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                        FOR THE PERIOD BEGINNING May 6, 2020 AND ENDING May 31, 2020

Name of Debtor: CFRA, LLC                                       Case Number 8:20-bk-03609-CPM
Date of Petition: May 6, 2020
                                                           CURRENT                     CUMULATIVE
                                                            MONTH                 PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                           $80,616     (a)      $80,616            (b)
2. RECEIPTS:
       A. Cash Sales                                     $58                     $58
           Minus: Cash Refunds                           (-)                     (-)
           Net Cash Sales                                $0                      $0
       B. Accounts Receivable                            $0                      $0
       C. Other Receipts (See MOR-3)                     $0                      $0
       (If you receive rental income,
          you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                        $58                    $58
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line 1 + Line 3)                          $80,674                 $80,674

5. DISBURSEMENTS
       A. Advertising
       B. Bank Charges                                $3,093                      $3,093
       C. Contract Labor
       D. Fixed Asset Payments (not incl. in “N”)
       E. Insurance                                    $31,540                   $31,540
       F. Inventory Payments (See Attach. 2)
       G. Leases
       H. Manufacturing Supplies
       I. Office Supplies
       J. Payroll - Net (See Attachment 4B)           $13,275                    $13,275
       K. Professional Fees (Accounting & Legal)
       L. Rent
       M. Repairs & Maintenance
       N. Secured Creditor Payments (See Attach. 2)
       O. Taxes Paid - Payroll (See Attachment 4C)
       P. Taxes Paid - Sales & Use (See Attachment 4C)
       Q. Taxes Paid - Other (See Attachment 4C)
       R. Telephone
       S. Travel & Entertainment
       Y. U.S. Trustee Quarterly Fees
       U. Utilities                                    $877                      $877
       V. Vehicle Expenses
       W. Other Operating Expenses (See MOR-3)         $1,183                    $1,183
6. TOTAL DISBURSEMENTS (Sum of 5A thru W)               $49,968                   $49,968
7. ENDING BALANCE (Line 4 Minus Line 6)                 $30.706          (c)     $30.706                (c)

I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.

This 22nd day of June           , 2020.                   /s/ J. Tim Pruban, Chief Restructuring Officer
                                                                        (Signature)
(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
    the petition.
(c)These two amounts will always be the same if form is completed correctly.
 * - Disbursements for payroll for employee checks were made from the payroll account through transfers from the operating
 account in the same amount.                        MOR-2
37110353.2 06/19/2020
                  Case 8:20-bk-03608-CPM          Doc 177     Filed 06/22/20        Page 3 of 28

                        MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                                 Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                Cumulative
             Description                               Current Month           Petition to Date

 None




TOTAL OTHER RECEIPTS                                 _0______________        _________________

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                                 Source
 Loan Amount                    of Funds                   Purpose                    Repayment Schedule
None                                                 ___________________             __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                           Cumulative
        Description                                Current Month            Petition to Date
90173 CHECK                                        $175
89977 CHECK                                        $175
90240 Joseph Floyd                                 $802.40
90145 CHECK                                        $31.02




TOTAL OTHER DISBURSEMENTS                            $1,183.42_____          ________________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                     MOR-3
37110353.2 06/19/2020
               Case 8:20-bk-03608-CPM            Doc 177      Filed 06/22/20   Page 4 of 28


CFRA, LLC
Balance Sheet at 5/31/2020
10010 ∙ WF Operating                                  264
10020 ∙ Synovus DIP Account                        30,442
11000 ∙ Accounts Receivable                       421,069
Inventory                                             ‐
Prepaid Expenses and Other Current Assets         976,446
Total Current Assets                            1,428,221
                            Office Furniture       50,143
                             Office Fixtures      328,226
                      Restaurant Equipment        839,735
                   Leasehold improvements       4,563,583
                         Construction costs       151,560
                                   Remodel      3,377,445
                     Construction in process      633,207
                                                      ‐
TOTAL ASSETS (1)                               12,800,341

20000 ∙ Accounts Payable‐PrePetition             4,638,002
20010 ∙ Accounts Payable Post Petition               8,792
Accrued Rent ‐ Pre‐Petition                        141,395
Accrued Rent ‐ Post‐Petition                       589,145
Schedule E / F ‐ Part 1                             44,670
Schedule E / F ‐ Part 2 (Employee claims)           19,951
20100 ∙ Loan‐DIP Lender                                ‐
Valley National Bank ‐ PrePetition               8,269,316
Raymond James Bank                              11,276,340
PostPetition Income                               (597,874)
Other Adjustments                              (11,589,396)
TOTAL LIABILITIES & EQUITY                      12,800,341


Goodwill and other intangibles have not been included in the balance sheet.
               Case 8:20-bk-03608-CPM       Doc 177      Filed 06/22/20   Page 5 of 28


             CFRA LLC
         Income Statement
          May 6 ‐ 31, 2020
Revenue                                           ‐
Cost of Goods Sold                                ‐
Gross Margin                                      ‐

60400‐1 ∙ Bank Service Charges‐Post                18
64700‐1 ∙ Miscellaneous Expense‐Post            3,764
64900‐1 ∙ Office Supplies ‐ Post Petition         797
64950‐1 ∙ Postage & Freight‐Post Petition          25
68500‐1 ∙ Uniforms ‐ Post Petition              1,347
68600‐1 ∙ Utilities‐Post Petition               2,778
Rent Expense                                  589,145
Total Expense                                 597,874

Net Income                                   (597,874)
                  Case 8:20-bk-03608-CPM              Doc 177      Filed 06/22/20       Page 6 of 28




                                                  ATTACHMENT 1

                  MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: CFRA, LLC                                        Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                           Period ending May 31, 2020

ACCOUNTS RECEIVABLE AT PETITION DATE: $421,069___________

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

             Beginning of Month Balance                          $421,069              (a)
               PLUS: Current Month New Billings
               MINUS: Collection During the Month                $                      (b)
               PLUS/MINUS: Adjustments or Writeoffs              $                       *
             End of Month Balance                                $421,069                (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                              POST PETITION ACCOUNTS RECEIVABLE AGING
                           (Show the total for each aging category for all accounts receivable)

               0-30 Days         31-60 Days       61-90 Days       Over 90Days Total

          $0                    $0               $0               $0                           $0           (c)


For any receivables in the “Over 90 Days” category, please provide the following:

                                Receivable
      Customer                   Date           Status (Collection efforts taken, estimate of collectability,
                                                write-off, disputed account, etc.)
Ecolab Rebate                   2019            Accrued amount at date of filing
CSCS Coop Rebate                2019            Accrued amount at date of filing


(a)This number is carried forward from last month’s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.


                                                         MOR-4
37110353.2 06/19/2020
                  Case 8:20-bk-03608-CPM                Doc 177          Filed 06/22/20           Page 7 of 28


                                           ATTACHMENT 2
                        MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: CFRA, LLC                                             Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                                Period ending May 31, 2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount
See attachment




TOTAL AMOUNT                                                                                                          (b)
☐ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $0                   (a)
  PLUS: New Indebtedness Incurred This Month $597,937
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $0
  PLUS/MINUS: Adjustments                    $0                     *
Ending Month Balance                         $597,937              (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent
None




TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).



                                                             MOR-5
37110353.2 06/19/2020
                           Case 8:20-bk-03608-CPM     Doc 177   Filed 06/22/20   Page 8 of 28

CFRA LLC
AP Aging ‐ Post Petition
May 31, 2020

Vendor                                    TOTAL
AT&T                                            392
CDE Lightband                                 3,731
City of Harrisonburg Public Utilities           109
City of Virginia Beach                          814
Ecolab Food Safety Specialties                  675
Electric City Utilities                         281
FedEx                                            25
Interface Security Systems LLC                   81
Lowes Business Account                          155
New River Light and Power                     1,347
Republic Services                               120
Waste Management                              1,062
TOTAL                                         8,792

Landlords

Assembly Restaurant, LLC                     11,828
C&J Associates                                4,599
Trilogy, Inc.                                14,670
6851 Lennox, LLC                             16,226
Alcimedes, Inc.                              12,448
David, Elizabeth & Robert Nakahara           15,645
NorthCross Land & Development, LLC            9,433
Casual Dining Smyrna, LLC                    19,416
Nashville West Shopping Center, LLC          11,804
DDR Cotswold, LLC                            17,044
Tuven D. Lecong, as Trustee under the L      12,281
Cooke Properties                              5,853
Ballantyne Property Group, LLC               10,837
Elliston Place Partners LLC                  13,120
J.D. Eatherly Vastland Companies              7,401
Promenade Shopping Center, LLC                8,220
Manheim Township Development                 12,481
Stanhope 2013, LLC                            8,542
Highland Creek Retail, LLC                   10,002
Mitchell Montgomery I, LLC                    8,710

                                            230,560

IHOP

Store #470                                   12,071
Store #476                                   12,232
Store #477                                   11,161
Store #491                                   11,185
Store #492                                   13,398
Store #498                                   11,075
Store #574                                   15,768
Store #585                                   17,679
Store #587                                   16,429
Store #595                                   17,500
Store #4403                                  14,375
Store #4405                                  12,804
Store #4407                                  11,500
Store #4408                                  13,161
Store #4414                                  14,786
Store #4416                                  12,820
Store #4417                                  13,500
Store #4423                                  12,446
Store #4424                                  18,161
Store #4431                                  13,750
Store #4442                                  12,589
Store #4448                                  14,107
Store #4451                                  12,768
Store #4458                                  11,429
Store #4505                                  15,304
Store #4506                                  16,589

Total IHOP                                  358,585

Grand Total                                 597,937
                  Case 8:20-bk-03608-CPM           Doc 177       Filed 06/22/20         Page 9 of 28

                                          ATTACHMENT 3
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: CFRA, LLC                                      Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                         Period ending May 31, 2020

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $0
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $0                                    (a)
        PLUS: Inventory Purchased During Month                 $0
        MINUS: Inventory Used or Sold                          $0
        PLUS/MINUS: Adjustments or Write-downs                 $0                                    *
      Inventory on Hand at End of Month                        $0

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

             Less than 6    6 months to      Greater than      Considered
             months old     2 years old      2 years old       Obsolete       Total Inventory

                        %             %                 %                 %      =              100%*

* Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: undetermined                                              (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):           Information taken from the Schedules filed with the SOFAS

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $9,943,899                      (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                *
Ending Monthly Balance                                          $9,943,899

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.


                                                       MOR-6
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM              Doc 177        Filed 06/22/20      Page 10 of 28

                                                    ATTACHMENT 4A

                         MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: CFRA, LLC                                        Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                           Period ending May 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: Synovus Bank                                 BRANCH:      n/a
              Wells Fargo

ACCOUNT NAME: Synovus                                          ACCOUNT NUMBER: *******-425-3
                                           Focus Management Group USA as
                                           Debtor-in-Possession for CFRA, LLC

                             Wells Fargo CFRA, LLC                                   ********-4199

PURPOSE OF ACCOUNT:                         OPERATING ACCOUNT

                                                          Wells                    Synovus        Total
Ending Balance per Bank Statement                         $264                     $61,982        $62,246
Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits                          ($31,540)      ($31,540)
Minus Service Charges
Ending Balance per Check Register                         $264                     $30,442        $30,706

*Debit cards are used by             n/a

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

Wells Fargo

 Date                   Amount        Payee               Purpose              Reason for Cash Disbursement


                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                 $________________Transferred to Payroll Account
                                 $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                         MOR-7
37110353.2 06/19/2020
                                           Case 8:20-bk-03608-CPM            Doc 177       Filed 06/22/20      Page 11 of 28


CFRA LLC
WF Transactions 2020‐04‐02 to 2020‐06‐03

Date         Activity        Balance
   5/29/2020      ($45.21)       $264.00   ZBA FUNDING ACCOUNT TRANSFER
   5/29/2020     ($876.60)       $309.21   CITY OF KANNAPOL BD5‐28‐20 000000106132‐01 CFRA INC 8800000360 000000106132‐01 0O00000091004034249663
   5/28/2020      ($95.71)     $1,185.81   ZBA FUNDING ACCOUNT TRANSFER
   5/27/2020     ($148.85)     $1,281.52   ZBA FUNDING ACCOUNT TRANSFER
   5/27/2020     ($175.00)     $1,430.37   CHECK
   5/27/2020     ($175.00)     $1,605.37   CHECK
   5/26/2020     ($122.29)     $1,780.37   ZBA FUNDING ACCOUNT TRANSFER
   5/22/2020 ($62,000.00)      $1,902.66   WT FED#04970 SYNOVUS BANK /FTR/BNF=CFRA LLC Debtor in Possession SRF# GW00000033497755 TRN#200522123948 RFB# 241
   5/22/2020   $1,706.91      $63,902.66   ONLINE TRANSFER GC TO OPERATING REF #BB086CFP7S
   5/21/2020      ($21.38)    $62,195.75   ZBA FUNDING ACCOUNT TRANSFER
   5/21/2020        $66.00    $62,217.13   MERCHANT LINK LL HIST RTN 200521 2164387 IHOP ‐ 3218 HSTCLRFILT 2164387 O00000091004136788413
   5/21/2020        $66.00    $62,151.13   MERCHANT LINK LL HIST RTN 200521 2038384 IHOP ‐ 419 HSTCLRFILT 2038384 O00000091004136788412
   5/21/2020        $66.00    $62,085.13   MERCHANT LINK LL HIST RTN 200521 2039426 IHOP ‐ 4423 HSTCLRFILT 2039426 O00000091004136788411
   5/21/2020        $66.00    $62,019.13   MERCHANT LINK LL HIST RTN 200521 2039845 IHOP ‐ 498 HSTCLRFILT 2039845 O00000091004136788410
   5/21/2020        $66.00    $61,953.13   MERCHANT LINK LL HIST RTN 200521 2040528 IHOP ‐ 494 HSTCLRFILT 2040528 O00000091004136788409
   5/21/2020        $66.00    $61,887.13   MERCHANT LINK LL HIST RTN 200521 2035636 IHOP ‐ 492 HSTCLRFILT 2035636 O00000091004136788408
   5/21/2020        $66.00    $61,821.13   MERCHANT LINK LL HIST RTN 200521 2039427 IHOP ‐ 491 HSTCLRFILT 2039427 O00000091004136788407
   5/21/2020        $66.00    $61,755.13   MERCHANT LINK LL HIST RTN 200521 2024842 IHOP ‐ 4417 HSTCLRFILT 2024842 O00000091004136788406
   5/21/2020        $66.00    $61,689.13   MERCHANT LINK LL HIST RTN 200521 2040526 IHOP ‐ 4414 HSTCLRFILT 2040526 O00000091004136788405
   5/21/2020        $66.00    $61,623.13   MERCHANT LINK LL HIST RTN 200521 2036296 IHOP ‐ 4408 HSTCLRFILT 2036296 O00000091004136788404
   5/21/2020        $66.00    $61,557.13   MERCHANT LINK LL HIST RTN 200521 2038386 IHOP ‐ 4405 HSTCLRFILT 2038386 O00000091004136788403
   5/21/2020        $66.00    $61,491.13   MERCHANT LINK LL HIST RTN 200521 2040161 IHOP ‐ 4403 HSTCLRFILT 2040161 O00000091004136788402
   5/21/2020        $66.00    $61,425.13   MERCHANT LINK LL HIST RTN 200521 2147048 IHOP ‐ 574 HSTCLRFILT 2147048 O00000091004136788401
   5/21/2020        $66.00    $61,359.13   MERCHANT LINK LL HIST RTN 200521 2026210 IHOP ‐ 4505 HSTCLRFILT 2026210 O00000091004136788400
   5/21/2020        $66.00    $61,293.13   MERCHANT LINK LL HIST RTN 200521 2147043 IHOP ‐ 597 HSTCLRFILT 2147043 O00000091004136788399
   5/21/2020        $66.00    $61,227.13   MERCHANT LINK LL HIST RTN 200521 2147046 IHOP ‐ 587 HSTCLRFILT 2147046 O00000091004136788398
   5/21/2020        $66.00    $61,161.13   MERCHANT LINK LL HIST RTN 200521 2039731 IHOP ‐ 4458 HSTCLRFILT 2039731 O00000091004136788397
   5/21/2020        $66.00    $61,095.13   MERCHANT LINK LL HIST RTN 200521 2024922 IHOP ‐ 4448 HSTCLRFILT 2024922 O00000091004136788396
   5/21/2020        $66.00    $61,029.13   MERCHANT LINK LL HIST RTN 200521 2145131 IHOP ‐ 2027 HSTCLRFILT 2145131 O00000091004136788395
   5/20/2020      ($66.00)    $60,963.13   MERCHANT LINK LL CORP COLL 200520 2164387 APR2020 MONTHLY FEE 9222828004 2164387 0R00000091003630055431
   5/20/2020      ($66.00)    $61,029.13   MERCHANT LINK LL CORP COLL 200520 2038384 APR2020 MONTHLY FEE 9222828004 2038384 0R00000091003630055430
   5/20/2020      ($66.00)    $61,095.13   MERCHANT LINK LL CORP COLL 200520 2039426 APR2020 MONTHLY FEE 9222828004 2039426 0R00000091003630055429
   5/20/2020      ($66.00)    $61,161.13   MERCHANT LINK LL CORP COLL 200520 2039845 APR2020 MONTHLY FEE 9222828004 2039845 0R00000091003630055428
   5/20/2020      ($66.00)    $61,227.13   MERCHANT LINK LL CORP COLL 200520 2040528 APR2020 MONTHLY FEE 9222828004 2040528 0R00000091003630055427
   5/20/2020      ($66.00)    $61,293.13   MERCHANT LINK LL CORP COLL 200520 2035636 APR2020 MONTHLY FEE 9222828004 2035636 0R00000091003630055426
   5/20/2020      ($66.00)    $61,359.13   MERCHANT LINK LL CORP COLL 200520 2039427 APR2020 MONTHLY FEE 9222828004 2039427 0R00000091003630055425
   5/20/2020      ($66.00)    $61,425.13   MERCHANT LINK LL CORP COLL 200520 2024842 APR2020 MONTHLY FEE 9222828004 2024842 0R00000091003630055424
   5/20/2020      ($66.00)    $61,491.13   MERCHANT LINK LL CORP COLL 200520 2040526 APR2020 MONTHLY FEE 9222828004 2040526 0R00000091003630055423
                                       Case 8:20-bk-03608-CPM            Doc 177      Filed 06/22/20       Page 12 of 28


5/20/2020      ($66.00)   $61,557.13   MERCHANT LINK LL CORP COLL 200520 2036296 APR2020 MONTHLY FEE 9222828004 2036296 0R00000091003630055422
5/20/2020      ($66.00)   $61,623.13   MERCHANT LINK LL CORP COLL 200520 2038386 APR2020 MONTHLY FEE 9222828004 2038386 0R00000091003630055421
5/20/2020      ($66.00)   $61,689.13   MERCHANT LINK LL CORP COLL 200520 2040161 APR2020 MONTHLY FEE 9222828004 2040161 0R00000091003630055420
5/20/2020      ($66.00)   $61,755.13   MERCHANT LINK LL CORP COLL 200520 2147048 APR2020 MONTHLY FEE 9222828004 2147048 0R00000091003630055419
5/20/2020      ($66.00)   $61,821.13   MERCHANT LINK LL CORP COLL 200520 2026210 APR2020 MONTHLY FEE 9222828004 2026210 0R00000091003630055418
5/20/2020      ($66.00)   $61,887.13   MERCHANT LINK LL CORP COLL 200520 2147043 APR2020 MONTHLY FEE 9222828004 2147043 0R00000091003630055417
5/20/2020      ($66.00)   $61,953.13   MERCHANT LINK LL CORP COLL 200520 2147046 APR2020 MONTHLY FEE 9222828004 2147046 0R00000091003630055416
5/20/2020      ($66.00)   $62,019.13   MERCHANT LINK LL CORP COLL 200520 2039731 APR2020 MONTHLY FEE 9222828004 2039731 0R00000091003630055415
5/20/2020      ($66.00)   $62,085.13   MERCHANT LINK LL CORP COLL 200520 2024922 APR2020 MONTHLY FEE 9222828004 2024922 0R00000091003630055414
5/20/2020      ($66.00)   $62,151.13   MERCHANT LINK LL CORP COLL 200520 2145131 APR2020 MONTHLY FEE 9222828004 2145131 0R00000091003630055413
5/19/2020   ($1,982.89)   $62,217.13   ZBA FUNDING ACCOUNT TRANSFER
5/18/2020     ($527.34)   $64,200.02   ZBA FUNDING ACCOUNT TRANSFER
5/18/2020    $1,325.09    $64,727.36   COF WATER HIST RTN 200518 00355102003 IHOP 3383 HSTCLRFILT 00355102003 O00000091004157338404
5/15/2020     ($395.95)   $63,402.27   ZBA FUNDING ACCOUNT TRANSFER
5/15/2020   ($1,325.09)   $63,798.22   COF WATER BANK DRAFT 200515 00355102003 IHOP 3383 3626000290 00355102003 0R00000091004335555953
5/14/2020     ($380.51)   $65,123.31   ZBA FUNDING ACCOUNT TRANSFER
5/14/2020       $53.47    $65,503.82   MERCHANT BNKCD HIST RTN 200514 335026700880 IHOP #4408 HSTCLRFILT 335026700880 O00000091004231204532
5/13/2020   ($1,637.65)   $65,450.35   ZBA FUNDING ACCOUNT TRANSFER
5/13/2020      ($53.47)   $67,088.00   MERCHANT BNKCD CHARGEBACK 200512 335026700880 IHOP #4408 9393921520 335026700880 0R00000091003632543181
5/13/2020    $1,262.77    $67,141.47   CITYGRN UTILITY HIST RTN 200513 4100264301 INTERNATIONAL HOUSE OF HSTCLRFILT 4100264301 O00000091003930638796
5/12/2020   ($3,184.22)   $65,878.70   ZBA FUNDING ACCOUNT TRANSFER
5/12/2020   ($1,262.77)   $69,062.92   CITYGRN UTILITY UTILITIES 4100264301 INTERNATIONAL HOUSE OF 3566000230 4100264301 0O00000091004351080063
5/12/2020      $106.25    $70,325.69   AMERICAN EXPRESS HIST RTN 200512 CFRA 4320699861 HSTCLRFILT CFRA O00000091004553458481
5/11/2020   ($2,836.13)   $70,219.44   ZBA FUNDING ACCOUNT TRANSFER
5/11/2020     ($106.25)   $73,055.57   AMERICAN EXPRESS CHGBCK/ADJ 200509 CFRA 4320699861 1134992250 CFRA 0O00000091003750188668
5/11/2020     ($802.40)   $73,161.82   CHECK
5/11/2020   ($3,075.20)   $73,964.22   CLIENT ANALYSIS SRVC CHRG 200508 SVC CHGE 0420 000004121644199 DP10700543 SVC CHGE 0420 1O00000091004054642988
5/11/2020       $21.63    $77,039.42   MERCHANT BNKCD CHGBK REV 200508 335026700880 IHOP #4408 9393921520 335026700880 R00000091003958914611
5/11/2020        $5.60    $77,017.79   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149446
5/11/2020        $5.60    $77,012.19   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149445
5/11/2020        $7.96    $77,006.59   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149444
5/11/2020       $12.60    $76,998.63   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149443
5/11/2020       $12.60    $76,986.03   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149442
5/11/2020       $12.60    $76,973.43   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149441
5/11/2020       $16.10    $76,960.83   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149440
5/11/2020       $19.60    $76,944.73   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149439
5/11/2020       $33.60    $76,925.13   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149438
5/11/2020       $55.32    $76,891.53   MERCHANT BNKCD HIST RTN 200511 335026700880 IHOP #4408 HSTCLRFILT 335026700880 O00000091004251149418
5/11/2020       $74.32    $76,836.21   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149437
5/11/2020       $79.65    $76,761.89   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149436
5/11/2020       $80.31    $76,682.24   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149435
5/11/2020       $82.96    $76,601.93   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149434
                                     Case 8:20-bk-03608-CPM           Doc 177      Filed 06/22/20     Page 13 of 28


5/11/2020     $89.57    $76,518.97   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149433
5/11/2020    $104.99    $76,429.40   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149432
5/11/2020    $113.74    $76,324.41   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149431
5/11/2020    $123.62    $76,210.67   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149430
5/11/2020    $172.45    $76,087.05   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149429
5/11/2020    $181.62    $75,914.60   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149428
5/11/2020    $183.23    $75,732.98   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149427
5/11/2020    $197.40    $75,549.75   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149426
5/11/2020    $203.51    $75,352.35   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149425
5/11/2020    $244.13    $75,148.84   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149424
5/11/2020    $259.08    $74,904.71   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149423
5/11/2020    $271.45    $74,645.63   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149422
5/11/2020    $278.75    $74,374.18   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149421
5/11/2020    $350.17    $74,095.43   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149420
5/11/2020    $376.20    $73,745.26   OLO ‐ HELP@OLO.C HIST RTN 200511 JOY KNIGHT JOY KNIGHT HSTCLRFILT JOY KNIGHT O00000091004251149419
 5/8/2020   ($492.39)   $73,369.06   ZBA FUNDING ACCOUNT TRANSFER
 5/8/2020     ($5.60)   $73,861.45   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166422
 5/8/2020     ($5.60)   $73,867.05   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166421
 5/8/2020     ($7.96)   $73,872.65   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166420
 5/8/2020    ($12.60)   $73,880.61   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166419
 5/8/2020    ($12.60)   $73,893.21   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166418
 5/8/2020    ($12.60)   $73,905.81   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166417
 5/8/2020    ($16.10)   $73,918.41   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166416
 5/8/2020    ($19.60)   $73,934.51   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166415
 5/8/2020    ($33.60)   $73,954.11   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166414
 5/8/2020    ($55.32)   $73,987.71   MERCHANT BNKCD CHARGEBACK 200507 335026700880 IHOP #4408 9393921520 335026700880 0R00000091004436166423
 5/8/2020    ($74.32)   $74,043.03   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166413
 5/8/2020    ($79.65)   $74,117.35   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166412
 5/8/2020    ($80.31)   $74,197.00   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166411
 5/8/2020    ($82.96)   $74,277.31   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166410
 5/8/2020    ($89.57)   $74,360.27   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166409
 5/8/2020   ($104.99)   $74,449.84   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166408
 5/8/2020   ($113.74)   $74,554.83   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166407
 5/8/2020   ($123.62)   $74,668.57   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166406
 5/8/2020   ($172.45)   $74,792.19   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166405
 5/8/2020   ($181.62)   $74,964.64   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166404
 5/8/2020   ($183.23)   $75,146.26   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166403
 5/8/2020   ($197.40)   $75,329.49   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166402
 5/8/2020   ($203.51)   $75,526.89   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166401
 5/8/2020   ($244.13)   $75,730.40   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166400
 5/8/2020   ($259.08)   $75,974.53   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166399
 5/8/2020   ($271.45)   $76,233.61   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166398
                                      Case 8:20-bk-03608-CPM            Doc 177      Filed 06/22/20      Page 14 of 28


5/8/2020     ($278.75)   $76,505.06   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166397
5/8/2020     ($350.17)   $76,783.81   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166396
5/8/2020     ($376.20)   $77,133.98   OLO ‐ HELP@OLO.C PURCHASE 200507 JOY KNIGHT JOY KNIGHT 3383693141 JOY KNIGHT 0O00000091004436166395
5/8/2020      ($31.02)   $77,510.18   CHECK
5/8/2020    $1,729.72    $77,541.20   CITY OF HIGH 01 HIST RTN 200508 UM89374 IHOP HSTCLRFILT UM89374 O00000091003656504634
5/7/2020   ($1,404.39)   $75,811.48   ZBA FUNDING ACCOUNT TRANSFER
5/7/2020   ($1,729.72)   $77,215.87   CITY OF HIGH 01 DRAFTS UM89374 IHOP 2566000231 UM89374 0R00000091004134440851
5/7/2020       $36.00    $78,945.59   MERCHANT BNKCD HIST RTN 200507 335026700880 IHOP #4408 HSTCLRFILT 335026700880 O00000091004334969480
                                      Case 8:20-bk-03608-CPM             Doc 177      Filed 06/22/20          Page 15 of 28


CFRA LLC
Synovus DIP Account
All Transactions
                      Type         Date        Num           Source Name                          Memo                  Debit      Credit      Balance
   1000 · Checking
      10020 · Synovus DIP Account
                Deposit         05/22/2020           CFRA WF Operating Account   Deposit transfer from WF Account      62,000.00               62,000.00
                Check           05/22/2020           Synovus                     Wire fee                                              18.00   61,982.00
                Bill Pmt -Check 05/26/2020 10001     Nationwide                  Insurance                                         18,779.15   43,202.85
                Bill Pmt -Check 05/27/2020 10002     IPFS Corporation            Insurance                                         12,761.00   30,441.85




                                                                                                                                                           Page 1 of 1
              Case 8:20-bk-03608-CPM        Doc 177     Filed 06/22/20      Page 16 of 28
                                                         Statement of Account
                                                         Last statement:      May 22, 2020
                                                         This statement:      May 31, 2020
                                                         Total days in statement period: 10
                                                                 -425-3         031      165
                                                         Page 1 of 1


        FOCUS MANAGEMENT GROUP USA INC                   Direct inquiries to:                  0
        AS DEBTOR-IN-POSSESSION FOR                      800-334-9007
        CFRA LLC
        5001 W LEMON ST
        TAMPA FL 33609-0000




                                Summary of Account Balance
 Account                                       Number                                 Ending Balance

 Commercial Checking                                  -425-3                             $61,982.00



 Commercial Checking                         Account Number              -425-3

 Beginning balance                     0.00
 Deposits/Credits                 62,000.00           Low balance                         61,982.00
 Withdrawals/Debits                   18.00           Average balance                     61,982.00
 Ending balance                   61,982.00           Average collected balance           61,982.00

Other Debits
 Date       Transaction Type     Description                                                       Amount

05-22      Service Charge        Domestic Wire IN                                                   18.00

Deposits/Other Credits
 Date       Transaction Type     Description                                                       Amount

05-22      Domestic Wire IN      Cfra INC241                                                   62,000.00
                                 CFRA INC

Balance Summary
 Date                  Amount   Date                     Amount         Date                       Amount

05-22               61,982.00
                 Case 8:20-bk-03608-CPM                    Doc 177      Filed 06/22/20        Page 17 of 28

                                                     ATTACHMENT 5A

                                CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: CFRA, LLC                                            Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                               Period ending May 31, 2020

NAME OF BANK: Synovus Bank                                     BRANCH:           n/a
              Wells Fargo

ACCOUNT NAME: Synovus                                           ACCOUNT NUMBER: *********-425-3
                                            Focus Management Group USA as
                                            Debtor-in-Possession for CFRA, LLC

                             Wells Fargo CRFA, LLC                                      ***********-4199

PURPOSE OF ACCOUNT:                           OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

Wells Fargo
 Date       Amount                        Payee               Purpose                  Reason for Cash Disbursement
5/27/2020     $175                  Detail Not Available                                Reference #89977
5/8/2020      $31                   Detail Not Available                                Reference #90145
5/27/2020     $175                  Detail Not Available                                Reference #90173
5/11/2020     $802                  Floyd                                               Reference #90240
5/29/2020     $877                  City of Kannapolis       Utility                    Debit
5/11/2020     $3,075                Service Charge           Bank Service Charge        Bank Service Charge
5/7/2020      $1,404                                         Payroll                    ZBA - Payroll
5/8/2020      $492                                           Payroll                    ZBA - Payroll
5/11/2020     $2,836                                         Payroll                    ZBA - Payroll
5/12/2020     $3,184                                         Payroll                    ZBA - Payroll
5/13/2020     $1,638                                         Payroll                    ZBA - Payroll
5/14/2020     $381                                           Payroll                    ZBA - Payroll
5/15/2020     $396                                           Payroll                    ZBA - Payroll
5/18/2020     $527                                           Payroll                    ZBA - Payroll
5/19/2020     $1,983                                         Payroll                    ZBA - Payroll
5/21/2020     $21                                            Payroll                    ZBA - Payroll
5/26/2020     $122                                           Payroll                    ZBA - Payroll
5/27/2020     $149                                           Payroll                    ZBA - Payroll
5/28/2020     $96                                            Payroll                    ZBA - Payroll
5/29/2020     $45                                            Payroll                    ZBA - Payroll


Synovus

 Date                   Amount            Payee             Purpose                    Reason for Cash Disbursement
5/26/20201                $18,779           Nationwide       Insurance                  Reference #10001
5/27/2020                 $12,761           IPFS Corporation Insurance                  Reference #10002
                          _______
                          $31,540
                          _______
* - Disbursements for payroll for employee checks were made from the payroll account through transfers from the operating account in
the same amount.
                                                             MOR-8
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM          Doc 177         Filed 06/22/20       Page 18 of 28


                                             ATTACHMENT 4B

                        MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor: CFRA, LLC                                       Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                          Period ending May 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.
http://www.usdoj.gov/ust/

NAME OF BANK:                Wells Fargo                  BRANCH:

ACCOUNT NAME: CFRA, LLC                                    ACCOUNT NUMBER:              *******-4215
PURPOSE OF ACCOUNT:     PAYROLL

             Ending Balance per Bank Statement                                  $ 0
              Plus Total Amount of Outstanding Deposits                         $
              Minus Total Amount of Outstanding Checks and other debits         $                        *
              Minus Service Charges                                             $
             Ending Balance per Check Register                                  $ 0                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized
by United States Trustee)

Date       Amount                 Payee               Purpose          Reason for Cash Disbursement
Not applicable


The following non-payroll disbursements were made from this account:

Date            Amount          Payee       Purpose                    Reason for disbursement from this
                                                                       account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

* - Disbursements for payroll for employee checks were made from the payroll accounts through transfers from the
operating account in the same amount.




                                            ATTACHMENT 5B

                                                      MOR-9
37110353.2 06/19/2020
                           Case 8:20-bk-03608-CPM               Doc 177         Filed 06/22/20           Page 19 of 28
                           ®
WellsOne Account
Account number:                4215   ■   April 30, 2020 - May 27, 2020   ■   Page 1 of 3




                                                                                       Questions?

                                                                                       Call your Customer Service Officer or Client Services
                                                                                        1-800-AT WELLS (1-800-289-3557)
CFRA, LLC                                                                     W0        5:00 AM TO 6:00 PM Pacific Time Monday - Friday

PAYROLL ACCOUNT
1340 HAMLET AVE                                                                        Online: wellsfargo.com
CLEARWATER FL 33756-3332                                                               Write: Wells Fargo Bank, N.A. (182)
                                                                                              PO Box 63020
                                                                                              San Francisco, CA 94163




Account summary
                ®
WellsOne Account
Account number                   Beginning balance                  Total credits                    Total debits                Ending balance
      4215                                   $0.00                   $25,613.92                     -$25,613.92                           $0.00


Credits
 Electronic deposits/bank credits
 Effective     Posted
 date          date                        Amount       Transaction detail
               04/30                      3,440.07      ZBA Balance Account Transfer From 4121644199
               05/01                        133.90      Check on 03/26/20 Item Posted Twice - Ref #A-0040709717MN
               05/01                      1,062.75      ZBA Balance Account Transfer From 4121644199
               05/04                      6,011.31      ZBA Balance Account Transfer From 4121644199
               05/05                      1,636.94      ZBA Balance Account Transfer From 4121644199
               05/06                        194.96      ZBA Balance Account Transfer From 4121644199
               05/07                      1,404.39      ZBA Balance Account Transfer From 4121644199
               05/08                        492.39      ZBA Balance Account Transfer From 4121644199
               05/11                      2,836.13      ZBA Balance Account Transfer From 4121644199
               05/12                      3,184.22      ZBA Balance Account Transfer From 4121644199
               05/13                      1,637.65      ZBA Balance Account Transfer From 4121644199
               05/14                        380.51      ZBA Balance Account Transfer From 4121644199
               05/15                        395.95      ZBA Balance Account Transfer From 4121644199
               05/18                        527.34      ZBA Balance Account Transfer From 4121644199
               05/19                      1,982.89      ZBA Balance Account Transfer From 4121644199
               05/21                         21.38      ZBA Balance Account Transfer From 4121644199
               05/26                        122.29      ZBA Balance Account Transfer From 4121644199
               05/27                        148.85      ZBA Balance Account Transfer From 4121644199
                                      $25,613.92        Total electronic deposits/bank credits

                                      $25,613.92        Total credits




    (182)
    Sheet Seq = 0000145
    Sheet 00001 of 00003
                           Case 8:20-bk-03608-CPM                Doc 177         Filed 06/22/20     Page 20 of 28
Account number:               4215     ■   April 30, 2020 - May 27, 2020   ■   Page 2 of 3




Debits
 Checks paid
 Number                      Amount      Date       Number               Amount         Date   Number           Amount     Date
 585120                        23.25    05/19       593062 *               15.19       05/01   594483 *           21.38   05/21
 585899 *                      19.60    05/13       593150 *              257.61       05/12   594529 *            5.61   05/05
 586737 *                      39.33    05/01       593238 *               18.34       05/15   594556 *           12.54   05/01
 586767 *                     565.63    05/13       593263 *               35.39       05/04   594588 *            4.15   05/06
 586801 *                      13.30    05/19       593293 *               55.69       05/05   594597 *           74.48   05/07
 587700 *                      12.41    05/06       593307 *              127.87       05/19   594639 *          122.05   05/19
 588360 *                      24.08    05/01       593308                 65.19       05/26   594734 *          896.76   05/04
 588389 *                      72.58    05/13       593313 *                5.77       05/13   594753 *          961.83   05/12
 589659 *                       6.09    05/26       593332 *                9.18       04/30   594785 *          215.20   05/11
 589764 *                      17.39    05/04       593341 *               46.55       05/27   594837 *          495.57   05/19
 589809 *                      65.61    05/18       593372 *              159.66       05/04   594847 *          533.81   05/04
 590012 *                      36.75    05/05       593385 *               34.70       05/05   594859 *           16.82   05/11
 590146 *                      55.72    05/06       593401 *              132.23       05/04   594875 *          264.74   05/07
 590151 *                      40.26    05/05       593417 *               32.42       05/01   594886 *           45.06   04/30
 590202 *                      34.66    05/04       593427 *               32.92       05/06   594888 *           30.88   05/27
 590269 *                     837.77    04/30       593431 *               15.94       05/05   594908 *           32.13   05/01
 591022 *                      22.23    05/11       593545 *              316.84       05/12   594928 *          191.26   05/12
 591080 *                     458.60    05/04       593619 *              316.61       04/30   594929            118.91   05/14
 591148 *                      16.45    05/26       593707 *                3.62       04/30   594930             68.66   05/08
 591302 *                      13.98    05/26       593712 *               59.12       05/18   594938 *        1,006.31   05/07
 591350 *                       4.43    05/05       593718 *              126.75       05/18   594946 *          520.04   05/12
 591444 *                      15.18    05/18       593738 *               30.78       05/27   594952 *          870.21   05/11
 591669 *                      47.63    05/05       593744 *               47.86       05/15   594958 *          236.93   05/01
 591687 *                     200.55    05/19       593788 *              310.91       05/19   594966 *        1,088.85   04/30
 591692 *                      36.76    05/13       593880 *               24.19       05/19   594973 *          103.98   04/30
 591723 *                      28.64    05/11       593886 *               31.80       05/07   594979 *          925.68   05/13
 591766 *                      23.55    05/07       593888 *               81.48       05/04   594995 *          523.75   05/11
 591810 *                      28.67    05/06       593895 *               78.00       04/30   594997 *          329.75   05/15
 591814 *                      26.28    05/05       594039 *              143.95       05/18   595004 *          231.13   05/01
 591936 *                     853.38    04/30       594041 *               25.17       05/05   595006 *          298.01   05/04
 591972 *                      55.10    05/11       594137 *               20.58       05/26   595013 *        1,081.61   05/05
 592006 *                     116.73    05/18       594146 *              151.82       05/05   595015 *          279.27   05/04
 592206 *                      40.64    05/27       594158 *                4.98       05/11   595021 *          936.64   05/12
 592324 *                      11.63    05/13       594199 *               81.65       05/05   595022            238.23   05/04
 592501 *                      25.60    05/08       594226 *               29.12       05/11   595025 *           88.46   05/11
 592530 *                     108.65    05/01       594235 *              237.38       05/14   595027 *          545.99   05/19
 592660 *                      24.22    05/14       594254 *               19.17       05/05   595029 *          774.62   05/04
 592665 *                     119.21    05/19       594283 *              150.21       05/04   595031 *          272.45   05/01
 592694 *                      13.19    05/11       594290 *               10.44       05/11   595032            323.48   05/04
 592748 *                      34.49    05/11       594297 *              110.67       05/04   595044 *        1,099.14   05/04
 592755 *                     387.70    05/04       594373 *              103.62       04/30   595055 *           45.25   05/06
 592848 *                       3.51    05/07       594439 *               15.84       05/06   595057 *          191.80   05/01
 593032 *                      10.23    05/05       594480 *              398.13       05/08   595061 *          923.50   05/11
                                       $25,613.92       Total checks paid
  * Gap in check sequence.

                                       $25,613.92        Total debits




    Sheet Seq = 0000146
    Sheet 00002 of 00003
                                    Case 8:20-bk-03608-CPM              Doc 177          Filed 06/22/20              Page 21 of 28
Account number:                        4215   ■   April 30, 2020 - May 27, 2020   ■   Page 3 of 3




Daily ledger balance summary
   Date                                           Balance   Date                                 Balance     Date                       Balance
   04/29                                             0.00   05/07                                   0.00     05/15                         0.00
   04/30                                             0.00   05/08                                   0.00     05/18                         0.00
   05/01                                             0.00   05/11                                   0.00     05/19                         0.00
   05/04                                             0.00   05/12                                   0.00     05/21                         0.00
   05/05                                             0.00   05/13                                   0.00     05/26                         0.00
   05/06                                             0.00   05/14                                   0.00     05/27                         0.00
                     Average daily ledger balance               $0.00




           IMPORTANT ACCOUNT INFORMATION

Effective April 1, 2020, we modified our commercial account agreement to reserve the right to assess a monthly deposit
balance fee on the average positive collected balance in your commercial checking account(s) with us. When and if we
assess the deposit balance fee, the amount of the fee will appear on the periodic statement or client analysis statement
for your account. The deposit balance fee is subject to change by us at any time without notice. For questions about the
modification, you may contact your relationship manager.



Effective June 20, 2020, we are updating the Funds Availability Policy in our Commercial Account Agreement as follows:

In the "Longer delays may apply" section, when a longer delay applies, we are making the following changes:
- The amount of your deposit that may be available on the first business day after the day of your deposit is increasing from $200 to
$225.
- We are changing the check deposit amount exception that may lead to a delay of generally no more than seven business days from
"You deposit checks totaling more than $5,000 on any one day" to "You deposit checks totaling more than $5,525 on any one day."




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.




       Sheet Seq = 0000147
       Sheet 00003 of 00003
                  Case 8:20-bk-03608-CPM               Doc 177        Filed 06/22/20           Page 22 of 28


                               CHECK REGISTER - PAYROLL ACCOUNT


 Name of Debtor: CFRA, LLC                                           Case Number 8:20-bk-03609-CPM

 Reporting Period beginning May 6, 2020                              Period ending May 31, 2020

 NAME OF BANK: Wells Fargo                                                      BRANCH:             n/a

 ACCOUNT NAME: CFRA, LLC

 ACCOUNT NUMBER: *******-44215

 PURPOSE OF ACCOUNT:                              PAYROLL

 Account for all disbursements, including voids, lost payments, stop payment, etc. In the
 alternative, a computer generated check register can be attached to this report, provided all the
 information requested below is included.

                CHECK
 DATE           NUMBER              PAYEE                                PURPOSE                                AMOUNT




 TOTAL                                                                                                      $



* - Disbursements for payroll for employee checks were made from the payroll account through transfers from the operating account in
the same amount.


                                                           MOR-10
 37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM           Doc 177      Filed 06/22/20        Page 23 of 28



                                                ATTACHMENT 4C

                        MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: CFRA, LLC                                     Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                        Period ending May 31, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK: n/a                                     BRANCH:       n/a

ACCOUNT NAME:                                         ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                     TAX

             Ending Balance per Bank Statement                         $
              Plus Total Amount of Outstanding Deposits                $
              Minus Total Amount of Outstanding Checks and other debits         $                     *
              Minus Service Charges                                    $
             Ending Balance per Check Register                         $                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized by
                                                   United States Trustee)
Date      Amount            Payee               Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date           Amount           Payee               Purpose            Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-11
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM    Doc 177     Filed 06/22/20      Page 24 of 28


                                       ATTACHMENT 5C

                                 CHECK REGISTER - TAX ACCOUNT


Name of Debtor: CFRA, LLC                              Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                Period ending May 31, 2020

NAME OF BANK:              n/a                            BRANCH:

ACCOUNT NAME:                                          ACCOUNT #

PURPOSE OF ACCOUNT:                     TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust/
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                    SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                             (a)
Sales & Use Taxes Paid                                                                         (b)
Other Taxes Paid                                                                               (c)
TOTAL                                                                                _________ (d)


(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.



                                              MOR-12
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM        Doc 177     Filed 06/22/20   Page 25 of 28


                                         ATTACHMENT 4D

                        INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                                 INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable         Current
Instrument                 Face Value        Purchase Price     Date of Purchase     Market Value
  n/a




TOTAL                                                                                           (a)
                                        PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                           (Column 2)             (Column 3)               (Column 4)
                           Maximum                Amount of Petty    Difference between
Location of                Amount of Cash         Cash On Hand (Column 2) and
Box/Account                in Drawer/Acct.        At End of Month    (Column 3)




TOTAL                                             $                (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation  n/a




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                              $ n/a
(c)

(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).


                                          ATTACHMENT 6


                                                  MOR-13
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM   Doc 177     Filed 06/22/20     Page 26 of 28


                                    MONTHLY TAX REPORT

Name of Debtor: CFRA, LLC                                      Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020              Period ending May 31, 2020

                                    TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of                   Date                                        Date Last
Taxing                    Payment                                     Tax Return    Tax Return
Authority                 Due        Description        Amount          Filed         Period

n/a



TOTAL                                               $    n/a




                                             MOR-14
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM                Doc 177      Filed 06/22/20             Page 27 of 28


                                                       ATTACHMENT 7

                                 SUMMARY OF OFFICER OR OWNER COMPENSATION

                           SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: CFRA, LLC                                          Case Number 8:20-bk-03609-CPM

Reporting Period beginning May 6, 2020                             Period ending May 31, 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid

Not applicable


                                                  PERSONNEL REPORT
                                                                              Full Time             Part Time
Number of employees at beginning of period                                    Not applicable
Number hired during the period                                                Not applicable
Number terminated or resigned during period                                   Not applicable
Number of employees on payroll at end of period                               Not applicable

                                            CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                                   Date
and/or                           Phone            Policy                      Coverage                       Expiration Premium
Carrier                          Number           Number                      Type                           Date       Due

Nationwide Insurance Company (770) 512-5034       ACP GLDO 3038080638         Commercial General Liability   1/8/2021
AMCO Insurance Company         (770) 512-5034     ACP CAA 3038080638          Umbrella Liability             1/8/2021
Certain Underwriters at Lloyds (770) 512-5034     AMR-65418-01                Property                       1/8/2021

The following lapse in insurance coverage occurred this month:

Policy                  Date              Date
Type                    Lapsed            Reinstated       Reason for Lapse




     Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                           MOR-15
37110353.2 06/19/2020
                 Case 8:20-bk-03608-CPM            Doc 177        Filed 06/22/20         Page 28 of 28



                                                  ATTACHMENT 8


                        SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.
     n/a




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before       n/a                           .




                                                        MOR-16
37110353.2 06/19/2020
